Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response filed on October 25, 2022 has been entered.
Claims 1-20 are pending.
 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 25, 2022 is acknowledged.
During a telephone conversation on November 1, 2022 and confirmed via email (see attached PTO-413), Applicant elected the following species:
(1)  P. putida as the cell, (2) SEQ ID NO:11 encoding SEQ ID NO:12 as the exogenous polynucleotide expressed in the cell, and (3) sryingate.
Claims 8-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 63/093,636, filed 10/19/2020, is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Objections
	Claims 4-5 are objected to due to the recitation of “VanAB” and VanABHR199”, respectively.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is directed to a vanillate demethylase encoded by a polynucleotide having 60% sequence identity to SEQ ID NO:11. Claim 7 is directed to vanillate demethylase having 80% sequence identity to SEQ ID NO:12.  However, claims 6-7 both depend from claim 5 and claim 5 requires VanABHR199, which is wildtype VanAB from P. pseudomonas strain HR199 comprising of the amino acid sequence of SEQ ID NO:12 encoded by the nucleic acid sequence of SEQ ID NO:11.  Therefore, claims 6-7 fail to further limit claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any microbial cell genetically modified to express any exogenous vanillate demethylase, any bacterial vanillate demethylase, any P. putida vanillate demethylase, any VanAB vanillate demethylase, any VanABHR199 vanillate demethylase, any vanillate demethylase encoded by a polynucleotide having at least 80% sequence identity to SEQ ID NO:11, or any vanillate demethylase having at least 60% sequence identity to SEQ ID NO:12, wherein the resulting microbial cell produces  2-pyrone-4-6-dicarboxylate (PDC) from any S-lignin decomposition, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate and the exogenous vanillate demethylase demethylates vanillate and/or does not demethylate 3-O-methygallate.    Therefore, the claims are drawn to a genus of microbial cells expressing a genus of polypeptides having unknown structure but having the function of demethylating vanillate but not demethylating 3-O-methygallate, wherein the resulting microbial cell has the function of producing 2-pyrone-4-6-dicarboxylate (PDC) metabolizing a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “producing 2-pyrone-4-6-dicarboxylate (PDC)”, “vanillate demethylase”, “VanAB”, and “VanABHR199” fails to provide a sufficient description of the genus of microbial cells as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one example, a genetically modified P. putida KT2440 cell expressing exogenous Pseudomonas sp. strain HR199 vanillate demethylase (VanABHR199) comprising the amino acid sequence of SEQ ID NO:12 (VanAHR199) and the amino acid sequence of SEQ ID NO: 14(VanBHR199), wherein the genetically modified P. putida KT2440 cell produces PDC from syringate and wherein the vanillate demethylase does not demethylate 3-O-methygallate.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus.
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 60% sequence identity with SEQ ID NO:12 or polynucleotide having at least 80% sequence identity to SEQ ID NO:11.  However, there is no teaching regarding which 40% of the amino acids can vary from SEQ ID NO:12 and which 20% of the nucleic acids can vary from SEQ ID NO:11 and result in a polypeptide having demethylase activity that when expressed in any microbial cell, endows the microbial cell to produce PDC from a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate.  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the VanABHR199 comprising of SEQ ID NO:12 and 14, when expressed in any microbial cell results in the cell to produce PDC from a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  
As of the filing date, there was no known or disclosed correlation between a structure other than the VanABHR199 comprising of SEQ ID NO:12 and 14, when expressed in any microbial cell results in the cell to produce PDC from a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art in the ability of a PPIase, when expressed any microbial cell results in the cell to produce PDC from a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single VanABHR199 comprising of SEQ ID NO:12 and 14, as representative of other demethylase vanillate, when expressed in any microbial cell results in the cell to produce PDC from a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-7 and 15-19. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-7 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified P. putida KT2440 cell expressing exogenous Pseudomonas sp. strain HR199 vanillate demethylase (VanABHR199) comprising the amino acid sequence of SEQ ID NO:12 (VanAHR199) and the amino acid sequence of SEQ ID NO: 14(VanBHR199), wherein the genetically modified P. putida KT2440 cell produces PDC from syringate and wherein the vanillate demethylase does not demethylate 3-O-methygallate, does not reasonably provide enablement for any microbial cell expressing polypeptides having unknown structure but having the function of demethylating vanillate but not demethylating 3-O-methygallate, wherein the resulting microbial cell has the function of producing 2-pyrone-4-6-dicarboxylate (PDC) metabolizing a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any microbial cell genetically modified to express any exogenous vanillate demethylase, any bacterial vanillate demethylase, any P. putida vanillate demethylase, any VanAB vanillate demethylase, any VanABHR199 vanillate demethylase, any vanillate demethylase encoded by a polynucleotide having at least 80% sequence identity to SEQ ID NO:11, or any vanillate demethylase having at least 60% sequence identity to SEQ ID NO:12, wherein the resulting microbial cell produces  2-pyrone-4-6-dicarboxylate (PDC) from any S-lignin decomposition, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate and the exogenous vanillate demethylase demethylates vanillate and/or does not demethylate 3-O-methygallate.    Therefore, the claims are drawn to any microbial cell expressing polypeptides having unknown structure but having the function of demethylating vanillate but not demethylating 3-O-methygallate, wherein the resulting microbial cell has the function of producing 2-pyrone-4-6-dicarboxylate (PDC) metabolizing a genus of S-lignin decomposition products, syringate, G-lignin decomposition products, H-lignin decomposition products, and/or ferulate.
The claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of recombinant microorganisms that produce   terephthalate from any starting material.  The specification is limited to a genetically modified P. putida KT2440 cell expressing exogenous Pseudomonas sp. strain HR199 vanillate demethylase (VanABHR199) comprising the amino acid sequence of SEQ DI NO:12 (VanAHR199) and the amino acid sequence of SEQ ID NO: 14(VanBHR199), wherein the genetically modified P. putida KT2440 cell produces PDC from syringate and wherein the vanillate demethylase does not demethylate 3-O-methygallate
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for obtaining any microbioal cell expressing any exogenous polypeptide having vanillate demethylase activity resulting in the microbial cell to produce PDC from any S-lignin decomposition product, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate., and (b) a correlation between structure and the function of polypeptides having vanillate demethylase activity that when expressed in any microbial cell endows the microbial cell to produce PDC from any S-lignin decomposition product, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides, when expressed in any microbial cell results in the microbial cell to produce PDC from any S-lignin decomposition product, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptide having vanillate demethylase activity that when expressed in any microbiall cell results in the microbial cell to produce PDC from any S-lignin decomposition product, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:12 that can be modified and which ones are conserved such that one of skill in the art can make and use the polypeptide, that when expressed in any microbial cell results in the microbial cell to produce PDC from any S-lignin decomposition product, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate (2) which segments of the polypeptide of SEQ ID NO:12 are essential for said activity, and (3) the general tolerance of the polypeptide of SEQ ID NO:12 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892	) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a genetically modified P. putida KT2440 cell expressing exogenous Pseudomonas sp. strain HR199 vanillate demethylase (VanABHR199) comprising the amino acid sequence of SEQ DI NO:12 (VanAHR199) and the amino acid sequence of SEQ ID NO: 14(VanBHR199), wherein the genetically modified P. putida KT2440 cell produces PDC from syringate and wherein the vanillate demethylase does not demethylase 3-O-methygallate.   However, the speciation fails to provide any information as to the structural elements required in a polypeptide having vanillate demethylase activity, that when expressed in any microbial cell results in the microbial cell to produce PDC from any S-lignin decomposition product, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate. No correlation between structure and function of function of endowing any microbial cell to produce PDC from any S-lignin decomposition product, syringate, any G-lignin decomposition product, any H-lignin decomposition product, and/or ferulate has been presented.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or as being anticipated by Katayama (JP 2005-278549 – form PTO-892.  English Translation of JP 2005-278549 – form PTO-892 is used to cite specific passages of Katayama).  
Regarding claims 1 and 18, Katayama discloses a genetically modified Pseudomonas putida PpY1100 cell comprising a genetic modification resulting in expression of an exogenous vanillate demethylase, wherein the microbial metabolizes S-lignin composition product, syringate, to 2-pyrone-4,6-dicarboxylate (PDC) (abstract, last two paragraphs at page 5, and Examples 1-2)
Regarding claims 2-4, Katayama discloses expressing a vanillate demethylase VanAB from Pseudomonas putida PpY101 (last two paragraphs at page 5).  
Regarding claim 16, the vanillate demethylase of Katayama demethylase vanillate (last two paragraphs at page 5).  
Therefore, the reference of Katayama anticipates claims 1-4, 16, and 18.  

Claim(s) 1-4, 7, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or as being anticipated by Katayama (JP 2011-229426– form PTO-892.  English Translation of JP 2011-229426– form PTO-892 is used to cite specific passages of Katayama).  
Regarding claims 1, 15, and 18-19, Katayama discloses a genetically modified Pseudomonas putida PpY1100 cell comprising a genetic modification resulting in expression of an exogenous vanillate demethylase, wherein the microbial metabolizes syringate and/or ferulate, to 2-pyrone-4,6-dicarboxylate (PDC) (abstract, first two paragraph sunder “DESCRIPTION-OF-EMBODIMENTS at pages 2-3, 6th paragraph at page 5, Examples 1-4, and the claims)
Regarding claims 2-4 and 7, Katayama discloses expressing a vanillate demethylase VanAB from Pseudomonas putida PpY101 of SEQ ID NO:10 encoded by SEQ ID NO:9, wherein the VanAB of SEQ ID NO:10 Katayama has at least 60% sequence identity to SEQ ID NO:12 of the instant application (first two paragraph sunder “DESCRIPTION-OF-EMBODIMENTS at pages 2-3 and see the sequence alignment below).  
Regarding claim 16, the vanillate demethylase of Katayama demethylase vanillate (first two paragraph sunder “DESCRIPTION-OF-EMBODIMENTS at pages 2-3).  
Therefore, the reference of Katayama anticipates claims 1-4, 7, 15-16, and 18-19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2005-278549 – form PTO-892.  English Translation of JP 2005-278549 – form PTO-892 is used to cite specific passages of Katayama).  
Regarding claims 1 and 18, Katayama discloses a genetically modified Pseudomonas putida PpY1100 cell comprising a genetic modification resulting in expression of an exogenous vanillate demethylase, wherein the microbial metabolizes S-lignin composition product, syringate, to 2-pyrone-4,6-dicarboxylate (PDC) (abstract, last two paragraphs at page 5, and Examples 1-2)
Regarding claims 2-4, Katayama discloses expressing a vanillate demethylase VanAB from Pseudomonas putida PpY101 (last two paragraphs at page 5).  
Regarding claim 16, the vanillate demethylase of Katayama demethylase vanillate (last two paragraphs at page 5).   
Katayama does not disclose expressing a vanillate demethylase VanAB from Pseudomonas sp. HR199 comprising the amino acids sequence of SEQ ID NO:12 (VanA) of the instant application. 
Regarding claims 1-5 and 7 of the instant application, Katayama discloses that a vanillate demethylase VanAB from Pseudomonas sp. HR199 comprising SEQ ID NO:6 (VanA) and SEQ ID NO:9 (VanB) converts vanillic acid to protocatechuic acid (4th full paragraph at page 2).  SEQ ID NO:6 of Katayama has 100% sequence identity to SEQ ID NO:12 of the instant application (see the sequence below). 
Regarding claims 16-17, since the Pseudomonas sp. HR199 VanAB disclosed in Katayama is identical to the VanABHR199 of the instant application and the instant specification discloses that VanABHR199 demethylase vanillate and does not demethylate 3-O-methylgallate ([0060] of the instant specification), VanAB of Katayama is capable of demethylating vanillate and does not demethylate 3-O-methylgallate.  See MPEP 2112.01. 
Regarding claims 15 and 18-19, the limitation of metabolizing syringate and ferulate, such property is an inherent characteristic that necessarily flows from expressing the Pseudomonas sp. HR199 VanAB, which is identical to the VanABHR199 of SEQ ID NO:12 and 14, in Pseudomonas putida PpY101.  Practicing the method of expressing Pseudomonas sp. HR199 VanAB in Pseudomonas putida PpY101 inherently results in the Pseudomonas putida PpY101 to metabolize G-lignin decomposition product or ferulate even if the prior art did not discuss or recognize such a property. See MPEP 2112.   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the Pseudomonas putida PpY101 of Katayama by replacing the VanAB with other known VanAB, such as Pseudomonas sp. HR199 VanAB, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to substitute other known VanAB.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (VanAB) for another yields predictable results (production of PDC) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art VanAB with another known and available isobutanol biosynthesis enzyme, such as Pseudomonas sp. HR199 VanAB. One of ordinary skill in the art would have had a reasonable expectation of success since Katayama discloses genetically modifying a microbial cell to express VanAB, wherein the resulting cell produces PDC, and katayama discloses that Pseudomonas sp. HR199 VanAB was known in the art.
Therefore, the above references render claims 1-5, 7, and 15-19 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,136,601. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Regarding claims 1 and 18 of the instant application, claims 1 and 3 of the reference patent recites a genetically modified Pseudomonas comprising a genetic modification resulting in expression of a vanillate demethylase, wherein the Pseudomonas metabolizes S-lignin composition product, syringate, to PDC.  Therefore, claims 1 and 18 of the instant application is anticipated by claims 1 and 3 of the reference patent.
Regarding claims 2-4 of the instant application, claim 2 of the reference patent recites that the vanillate demethylase is VanAB, which is a Pseudomonas putida KT2440 vanillate methylase. Therefore, claims 2-4 of the instant application are anticipated by claim 2 of the reference patent.  
 Regarding claims 16 of the instant application, the vanillate demethylase recited in claims 1 and 2 of the reference patent demethylates vanillate. Therefore, claim 16 of the instant application is anticipated by claims 1-2 of the reference patent.  
Thus, the conflicting claims are not patentably distinct from each other.     

Conclusion

	Claims 1-20 are pending.

	Claims 8-14 and 20 are withdrawn.

	Claims 1-7 and 15-19 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652       


Sequence alignment of VanABHR199 of SEQ ID NO:12 (“Qy”) and VanABHR199 of SEQ ID NO:6 of Katayama (JP 2005-278549) (“Db”)

AED34908
ID   AED34908 standard; protein; 354 AA.
XX
AC   AED34908;
XX
DT   15-JUN-2007  (revised)
DT   15-DEC-2005  (first entry)
XX
DE   Pseudomonas sp. HR199 vanillic acid di methylase protein, SEQ ID 8.
XX
KW   di methylase; syringic acid; vanillic acid; benzaldehyde dehydrogenase;
KW   2-pyrone-4,6-dicarboxylic acid; enzyme; BOND_PC; a-subunit oxygenase;
KW   a-subunit oxygenase [Pseudomonas sp.]; GO4497; GO5506; GO6118; GO6725;
KW   GO16491; GO18489; GO19439; GO46274; GO46872; GO51536; GO51537.
XX
OS   Pseudomonas sp.
XX
CC PN   JP2005278549-A.
XX
CC PD   13-OCT-2005.
XX
CC PF   30-MAR-2004; 2004JP-00099240.
XX
PR   30-MAR-2004; 2004JP-00099240.
XX
CC PA   (KATA/) KATAYAMA Y.
CC PA   (MASA/) MASAI H.
CC PA   (FUKU/) FUKUDA M.
CC PA   (KAME/) KAMEOKA A.
XX
CC PI   Katayama Y,  Masai E,  Fukuda M,  Kameoka A;
XX
DR   WPI; 2005-717418/74.
DR   N-PSDB; AED34907.
DR   PC:NCBI; gi1946284.
DR   PC:SWISSPROT; O05616.
XX
CC PT   Novel DNA molecule encoding polypeptide having di methylase activity 
CC PT   specific to syringic acid, useful for producing 2-pyrone-4,6-dicarboxylic
CC PT   acid.
XX
CC PS   Disclosure; SEQ ID NO 8; 29pp; Japanese.
XX
CC   The invention relates to a novel DNA encoding an amino acid with di 
CC   methylase activity with respect syringic acid. The invention further 
CC   comprises: a polypeptide contributing to the stabilization of a vanillic 
CC   acid di methylase gene (vanA); a recombinant DNA formed by connecting a 
CC   promoter, a vanillic acid di methylase gene and a terminator; a DNA 
CC   molecule encoding a polypeptide with benzaldehyde dehydrogenase activity;
CC   a recombinant DNA formed by connecting a promoter, a benzaldehyde 
CC   dehydrogenase DNA molecule and a terminator; and a host cell. The 
CC   vanillic acid di methylase gene (vanAB gene), its recombinant DNA and 
CC   host cell are useful for producing 2-pyrone-4,6-dicarboxylic acid. The 
CC   vanillic acid di methylase gene enables efficient production of 2-pyrone-
CC   4,6-dicarboxylic acid with high yield, from a plant origin low molecular 
CC   mixture containing vanillin, syringaldehyde, vanillic acid, syringic acid
CC   and protocatechuic acid. This sequence represents a vanillic acid di 
CC   methylase protein, vanA, of the invention.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 354 AA;

  Query Match             100.0%;  Score 1908;  DB 7;  Length 354;
  Best Local Similarity   100.0%;  
  Matches  354;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFPKNAWYVACTPDEIADKPLGRQICNEKIVFYRGPEGRVAAVEDFCPHRGAPLSLGFVR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MFPKNAWYVACTPDEIADKPLGRQICNEKIVFYRGPEGRVAAVEDFCPHRGAPLSLGFVR 60

Qy         61 DGKLICGYHGLEMGCEGKTLAMPGQRVQGFPCIKSYAVEERYGFIWVWPGDRELADPALI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DGKLICGYHGLEMGCEGKTLAMPGQRVQGFPCIKSYAVEERYGFIWVWPGDRELADPALI 120

Qy        121 HHLEWADNPEWAYGGGLYHIACDYRLMIDNLMDLTHETYVHASSIGQKEIDEAPVSTRVE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 HHLEWADNPEWAYGGGLYHIACDYRLMIDNLMDLTHETYVHASSIGQKEIDEAPVSTRVE 180

Qy        181 GDTVITSRYMDNVMAPPFWRAALRGNGLADDVPVDRWQICRFAPPSHVLIEVGVAHAGKG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GDTVITSRYMDNVMAPPFWRAALRGNGLADDVPVDRWQICRFAPPSHVLIEVGVAHAGKG 240

Qy        241 GYDAPAEYKAGSIVVDFITPESDTSIWYFWGMARNFRPQGTELTETIRVGQGKIFAEDLD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GYDAPAEYKAGSIVVDFITPESDTSIWYFWGMARNFRPQGTELTETIRVGQGKIFAEDLD 300

Qy        301 MLEQQQRNLLAYPERQLLKLNIDAGGVQSRRVIDRILAAEQEAADAALIARSAS 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 MLEQQQRNLLAYPERQLLKLNIDAGGVQSRRVIDRILAAEQEAADAALIARSAS 354


Sequence alignment of VanABHR199 of SEQ ID NO:12 (“Qy”) and VanABHR199 of SEQ ID NO:6 of Katayama (JP 2011-229426) (“Db”)


 AZP62314
ID   AZP62314 standard; protein; 355 AA.
XX
AC   AZP62314;
XX
DT   05-JAN-2012  (first entry)
XX
DE   Pseudomonas putida PpY101 benzaldehyde dehydrogenase (VanA) SEQ:10.
XX
KW   VanA protein; benzaldehyde dehydrogenase; catabolite; gene expression;
KW   genetically engineered microorganism; vector.
XX
OS   Pseudomonas putida; PpY101.
XX
CC PN   JP2011229426-A.
XX
CC PD   17-NOV-2011.
XX
CC PF   26-APR-2010; 2010JP-00100935.
XX
PR   26-APR-2010; 2010JP-00100935.
XX
CC PA   (TOYX ) TOYODA AUTOMATIC LOOM WORKS.
CC PA   (UYTO-) UNIV TOKYO AGRIC&TECHNOLOGY NAT UNIV.
CC PA   (UYNA-) UNIV NAGAOKA TECHNOLOGY NAT UNIV CORP.
CC PA   (DOKU-) DOKURITSU GYOSEI HOJIN SHINRIN SOGO KENK.
XX
CC PI   Mase K,  Abe T,  Yamamoto Y,  Takashima H,  Shimo T,  Katayama Y;
CC PI   Shigehara K,  Masai E,  Fukuda M,  Ohara S,  Nakamura M,  Otsuka Y;
XX
DR   WPI; 2011-P06130/77.
DR   N-PSDB; AZP62313.
XX
CC PT   New recombinant vector comprises feruloyl coenzyme A (CoA) synthetase, 
CC PT   hydratase/lyase (FerBA) gene, useful for manufacturing 2-pyrone 4,6-
CC PT   dicarboxylic acid (PDC).
XX
CC PS   Claim 2; SEQ ID NO 10; 89pp; Japanese.
XX
CC   The invention relates to a novel recombinant vector useful for 
CC   manufacturing 2-pyrone 4,6-dicarboxylic acid (PDC). The recombinant 
CC   vector comprises feruloyl coenzyme A (CoA) synthetase and hydratase/lyase
CC   (FerBA) gene. The invention further claims for: a transformant comprising
CC   the recombinant vector; a method for manufacturing PDC comprising 
CC   culturing the transformant above; and a protein obtained by expression of
CC   the recombinant vector. The present sequence is a Pseudomonas putida 
CC   PpY101 benzaldehyde dehydrogenase (VanA) protein encoded by the gene, 
CC   comprised by the recombinant vector, which is used in the invention for 
CC   manufacturing 2-pyrone 4,6-dicarboxylic acid.
XX
SQ   Sequence 355 AA;

  Query Match             79.7%;  Score 1520.5;  DB 18;  Length 355;
  Best Local Similarity   78.2%;  
  Matches  277;  Conservative   33;  Mismatches   43;  Indels    1;  Gaps    1;

Qy          1 MFPKNAWYVACTPDEIADKPLGRQICNEKIVFYRGPEGRVAAVEDFCPHRGAPLSLGFVR 60
              |:|:| ||||||||||| |||||||| |||||||  | :||||||||||||||||||:| 
Db          1 MYPRNTWYVACTPDEIATKPLGRQICGEKIVFYRARENQVAAVEDFCPHRGAPLSLGYVE 60

Qy         61 DGKLICGYHGLEMGCEGKTLAMPGQRVQGFPCIKSYAVEERYGFIWVWPGDRELADPALI 120
              || |:|||||| |||:|||::||||||:|||| |::|  ||||||||||||:  ||||||
Db         61 DGNLVCGYHGLVMGCDGKTVSMPGQRVRGFPCNKTFAAVERYGFIWVWPGDQAQADPALI 120

Qy        121 HHLEWADNPEWAYGGGLYHIACDYRLMIDNLMDLTHETYVHASSIGQKEIDEAPVSTRVE 180
               ||||| : ||||||||:|| |||||||||||||||||||||||||||||||||  | | 
Db        121 PHLEWAVSDEWAYGGGLFHIGCDYRLMIDNLMDLTHETYVHASSIGQKEIDEAPPVTTVT 180

Qy        181 GDTVITSRYMDNVMAPPFWRAALRGNGLADDVPVDRWQICRFAPPSHVLIEVGVAHAGKG 240
              || |:|:|:|:|:||||||| ||||||||||||||||||||| |||||||||||||||||
Db        181 GDEVVTARHMENIMAPPFWRMALRGNGLADDVPVDRWQICRFTPPSHVLIEVGVAHAGKG 240

Qy        241 GYDAPAEYKAGSIVVDFITPESDTSIWYFWGMARNFRPQGTELTETIRVGQGKIFAEDLD 300
              || | |::|| |||||||||||||||||||||||||      ||: || ||||||:|||:
Db        241 GYHAEAQHKASSIVVDFITPESDTSIWYFWGMARNFAAHDQTLTDNIREGQGKIFSEDLE 300

Qy        301 MLEQQQRNLLAYPERQLLKLNIDAGGVQSRRVIDRILAAEQEAADAALIARSAS 354
              |||:||:||||:||| ||||||||||||||:|::||:| |: |    ||| ||:
Db        301 MLERQQQNLLAHPERNLLKLNIDAGGVQSRKVLERIIAQER-APQPQLIATSAN 353